Maletz, Judge:
The protests enumerated in schedule “A”, hereto attached and made a part hereof, have been submitted for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for plaintiffs and the Assistant Attorney General for the United States, subject to the approval of the Court, as follows:
(1) That the items marked “A” and initialed D.L. (Import Specialist’s Initials) by Import Specialist D. Lefkowitz (Import Special*28ist’s Name) on the invoice covered by the protests and entries enumerated on Schedule A attached hereto and made a part hereof, were assessed with duty at either 35% ad valorem under the provisions of Item 737.90 or at 44% ad valorem under the provisions of Item 737.80, Tariff Schedules of the United States, and are claimed to be dutiable under Item 734.20 of said Tariff Schedules, at either 11.5% ad valorem or 11% ad valorem depending upon the date of entry.
(2) That said merchandise consists of road race sets and similar game machines, the action of which is manipulated by mechanical controls.
IT IS FURTHER STIPULATED AND AGREED that the protests enumerated on Schedule A attached hereto may be submitted on this stipulation, the same being limited to the items marked “A” as aforesaid.
This stipulated statement of the facts is sufficient to remove the present merchandise from the classification determined by the collector or regional commissioner and to establish the proper classification, as claimed by the plaintiffs, to be under item 734.20 of the Tariff Schedules of the United States as game machines, dutiable at 11 percent ad valorem or 11% percent ad valorem, depending upon the date of entry.
To the extent indicated the protests are sustained and judgment will be rendered accordingly.